            Case 6:20-cv-06338-EAW Document 9 Filed 06/05/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK
                              ROCHESTER DIVISION

                                                       :
JOHN DOE,                                              :
                                                       :
               Plaintiff,                              :       C.A. No. 6:20-cv-06338-EAW
                                                       :
       v.                                              :
                                                       :
HOBART AND WILLIAM SMITH COLLEGES,                     :
WILLIAM BOERNER, TAMARA CHASE, and                     :
                                                                  JOINT STIPULATION
KELLEY HODGE,                                          :
                                                       :
               Defendants.                             :
                                                       :


               IT IS HEREBY STIPULATED AND AGREED by and between the undersigned,

counsel for Plaintiff John Doe, and counsel for Defendants Hobart and William Smith Colleges

and William Boerner, as follows:

               1.      Defendants Hobart and William Smith Colleges and William Boerner

waived service of a summons and their response to the Complaint is thus due on July 27, 2020.

               2.      Defendants Hobart and William Smith Colleges and William Boerner

intend to oppose Plaintiff’s Motion to Proceed Under Pseudonym.

               3.      The Colleges’ and Mr. Boerner’s opposition to Plaintiff’s Motion to

Proceed Under Pseudonym shall be due on the same date as their response to the Complaint.


                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
          Case 6:20-cv-06338-EAW Document 9 Filed 06/05/20 Page 2 of 3




Respectfully Submitted,

Dated: New York, New York              Dated: Philadelphia, Pennsylvania
       June 5, 2020                           June 5, 2020


NESENOFF & MILTENBERG, LLP             PEPPER HAMILTON LLP

By: /s/ Stuart Bernstein               By: /s/ Michael E. Baughman
Stuart Bernstein                       Michael E. Baughman
Andrew T. Miltenberg                   Jason T. Ketelsen (pro hac vice to be filed)
Adrienne Levy (admission pending)      3000 Two Logan Square
363 Seventh Avenue, Fifth Floor        Eighteenth and Arch Streets
New York, New York 10001               Philadelphia, Pennsylvania 19103
(212) 736-4500                         (215) 981-4000
sbernstein@nmllplaw.com                baughmam@pepperlaw.com
amiltenberg@nmllplaw.com               ketelsej@pepperlaw.com
alevy@nmllplaw.com
                                       Attorneys for Defendants Hobart and William
Attorneys for Plaintiff John Doe       Smith Colleges and William Boerner




IT IS SO ORDERED:

         Date:_________________             __________________________________
                                             ELIZABETH A. WOLFORD
                                             United States District Judge




                                      -2-
          Case 6:20-cv-06338-EAW Document 9 Filed 06/05/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

               I hereby certify that on June 5, 2020, a true and accurate copy of the foregoing

Joint Stipulation was served electronically via the Court’s Electronic Case Filing system.


                                                      /s/ Michael E. Baughman
                                                     Michael E. Baughman
